Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-10 are pending in this application and are now under consideration for examination. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/CN2019/109372 filed on 09/30/2019 and claims the priority date of China application 201811171887.5 filed on 10/09/2018; however, no copy of the foreign priority document nor the English translation of said foreign priority application has been provided with the instant application. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/CN2019/109372 filed on 09/30/2019.
Specification-Objection/Sequence Compliance
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows: Specific deficiency-Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that pages 3, 7, oligonucleotide sequences encoding the signal peptides; and page 11, Example 1, Table 1 of specification recites many nucleic acid sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

I. Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim(s) 1-3 as a whole, do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
     Claims 1-3 are directed to a naturally-occurring protein or compositions thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the proteins of SEQ ID NO: NO: 1 or SEQ ID NO: 2 (mature/processed from of the polypeptide) as it occurs in nature. It is noted that the instant specification discloses that the protein of SEQ ID NO: 1 (comprising the signal peptide) and SEQ ID NO: 2 (mature/processed from of the polypeptide) is isolated from a microorganism/fungus Talaromyces leycettanus (pages 2-4 and Example 1, page 11 of specification) and has the same structure as the polypeptide produced in nature by said microorganism and includes the mature polypeptide (SEQ ID NO: 2; lacking the signal peptide) processed naturally by the cellular machinery. While claims 1-3 recite a polypeptide having at least 90% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2, the occurrence of mutations within natural occurring proteins is well known in the art, and thus as the claims do not specify any particular position of SEQ ID NO: NO: 1 or SEQ ID NO: 2 at which the substitution must occur, the protein of claims 1-3 are also directed to a natural product (see the recent Office Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp).
II. Claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims 2 and 3 as a whole, does not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Claims 2 and 3 are directed to a naturally-occurring composition thereof, whether isolated or synthetic or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the compositions as it occurs in nature. It is noted that claims 2 and 3 are directed to a gene comprising a nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5. Examiner interprets that the nucleotide residues i.e., a nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5, as a fragment of naturally occurring sequence in the genomic DNA of microorganism/ fungus Talaromyces leycettanus source of the DNA for the instant invention and thus is a naturally occurring composition. Furthermore, the claimed polynucleotides in claim 2 and 3 will comprise/encompass either natural fragments of DNA i.e., “open-reading frames in the genomic DNA” or RNA including the naturally processed mRNA by the microorganism/ fungus Talaromyces leycettanus. Thus, the composition of claims 2 and 3 are not markedly different than the nucleotides (either DNA or RNA) as it occurs in nature (see the recent Office Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp).
III. Claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 3, 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 3, 5, 7 and 9 are indefinite in the recitation of “a nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5; as the use of the indefinite article and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5 and thus makes it unclear; is this recitation encompasses any subsequence within SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5, as well as the full length sequence. It is suggested that “a” be replaced with “the”. The scope of the claims are unclear, as such it is unclear how homologous/identical to a nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5, a sequence of interest must be to be included within the scope of the claim and furthermore, it is not clear whether a full-length or a partial complement of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5 is encompassed within the scope of the claims.
II. Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential active method steps, such omission amounting to incomplete method steps in the claim. See MPEP § 2172.01 and being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 10 recites  “…use…”, since the claim does not set forth any steps involved in the method, it is unclear what method applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
MPEP 2173.05(q) sets forth the following:

Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: “[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd.
Pat. App. & Inter. 1986).



Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
I. Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 1-10 are directed to a genus of polypeptides and encoding polynucleotides. In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i.e., any polypeptide/variants comprising an amino acid sequence having 90% identity to the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 2 and having the associated function/glucoamylase encompassing mutants, variants and homologs of undefined and unlimited structures (as in claim 1); and encoded by a gene  i.e., “a nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5; as the use of the indefinite article and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5”; or any nucleotide sequence having 90% identity to SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5 encompassing mutants, variants and homologs of undefined and unlimited structures and use of said glucoamylase (as in claims 2-10; also see 35 U.S.C. 112(b) rejection above for claim interpretation). 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
 
There is either (a) no structural limitation, or (b) a significant amount of structural variability with respect to the members of the genus of proteins required by the claims. While the specification in the instant application discloses polypeptides comprising the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2 and having glucoamylase activity; encoding polynucleotides comprising the polynucleotide sequences of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5. The specification provides no clue as to the structural elements required in any glucoamylase having the desired biochemical properties, nor does it teach which structural elements of the proteins disclosed, including any functional variants of the polypeptides of SEQ ID NOs: 1 or 2 and encoding polynucleotides of SEQ ID NOs: 3, 4 or 5 having essentially any structure i.e., any polypeptide/variants comprising an amino acid sequence having 90% identity to the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 2 and having the associated function/glucoamylase encompassing mutants, variants and homologs of undefined and unlimited structures (as in claim 1); and encoded by a gene  i.e., “a nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5; as the use of the indefinite article and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5”; or any nucleotide sequence having 90% identity to SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5 encompassing mutants, variants and homologs of undefined and unlimited structures and use of said glucoamylase (as in claims 2-10; also see 35 U.S.C. 112(b) rejection above for claim interpretation). No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptides of SEQ ID NOs: 1 or 2 and encoding polynucleotides of SEQ ID NOs: 3, 4 or 5.  
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated. For example, a polypeptide having 90% sequence identity with the polypeptide of SEQ ID NO: 1 (613 amino acid residues) allows for any combination of 62 amino acid modifications within SEQ ID NO: 1 (62 = 0.1x613).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions. Thus, the total number of variants having 90% sequence identity to the polypeptide of SEQ ID NO: 1 that result from amino acid substitutions is 613!x1962/(613-62)!/62! (SEQ ID NO: 1 has 613 amino acids) or 3.14x1085 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of polypeptide variants recited in the claims, or the recited structural feature, i.e., 90% identity to SEQ ID NOs: 1 or 2 and encoded by a nucleotide sequences having 90% identity to SEQ ID NOs: 3, 4 or 5 is not representative of all the members of the genus of proteins and encoding gene recited since there is no information as to which are the structural elements within the polypeptides of  SEQ ID NOs: 1 or 2 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired triacylglycerol lipase and alpha-amylase activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  
The claims encompass a large genus of protein(s) and encoding gene(s) which are structurally unrelated or substantially unrelated i.e., any polypeptide/variants comprising an amino acid sequence having 90% identity to the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 2 and having the associated function/glucoamylase encompassing mutants, variants and homologs of undefined and unlimited structures (as in claim 1); and encoded by a gene  i.e., “a nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5; as the use of the indefinite article and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5”; or any nucleotide sequence having 90% identity to SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5 encompassing mutants, variants and homologs of undefined and unlimited structures and use of said glucoamylase (as in claims 2-10; also see 35 U.S.C. 112(b) rejection above for claim interpretation). A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of glucoamylase variants recited in the claims, or the recited structural feature, i.e., any functional variants of the polypeptides of SEQ ID NOs: 1or 2 having essentially any structure, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptides of SEQ ID NOs: 1 or 2 that are essential for the recited activity or a correlation between structure and function which would provide those unknown structural features. Furthermore, while one could argue that the few species disclosed SEQ ID NOs: 1 or 2 are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity. Tang et al., (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA). Seffernick et al., (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the variants  required by the claims. 
Due to the fact that the specification only discloses a limited number of species of the genus of variants claimed, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   
Enablement
II. Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polypeptides comprising the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2 and having glucoamylase activity; encoding polynucleotides comprising the polynucleotide sequences of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5, does not reasonably provide enablement for a genus of polypeptides and encoding polynucleotides. In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i.e., any polypeptide/variants comprising an amino acid sequence having 90% identity to the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 2 and having the associated function/glucoamylase encompassing mutants, variants and homologs of undefined and unlimited structures (as in claim 1); and encoded by a gene  i.e., “a nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5; as the use of the indefinite article and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5”; or any nucleotide sequence having 90% identity to SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5 encompassing mutants, variants and homologs of undefined and unlimited structures and use of said glucoamylase (as in claims 2-10; also see 35 U.S.C. 112(b) rejection above for claim interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims. Claims 1-10 are so broad as to encompass: a genus of polypeptides and encoding polynucleotides. In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i.e., any polypeptide/variants comprising an amino acid sequence having 90% identity to the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 2 and having the associated function/glucoamylase encompassing mutants, variants and homologs of undefined and unlimited structures (as in claim 1); and encoded by a gene  i.e., “a nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5; as the use of the indefinite article and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5”; or any nucleotide sequence having 90% identity to SEQ ID NO: 3, SEQ ID NO: 4 or SEQ ID NO: 5 encompassing mutants, variants and homologs of undefined and unlimited structures and use of said glucoamylase (as in claims 2-10; also see 35 U.S.C. 112(b) rejection above for claim interpretation).  The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins and encoding polynucleotides of unknown structure and associated function encompassed by the claims, the lack of information regarding the structural elements within the polypeptide(s) of  SEQ ID NOs: 1 or 2 which are required and those which can be modified to obtain the extremely large number of variants having the desired activity as required by the claims. In the instant case, the specification enables for polypeptides comprising the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2 and having glucoamylase activity; encoding polynucleotides comprising the polynucleotide sequences of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5.
The amount of direction or guidance presented and the existence of working examples. The specification discloses the amino acid sequences of a limited number of polypeptides of SEQ ID NO: 1 or 2 and encoding polynucleotides and having the desired activity. However, the specification fails to provide any clue as to the structural elements required in any protein that has desired activity, including those structural features within SEQ ID NOs: 1or 2 that can be modified and those that should be present for a variant to display the desired activity. No correlation between structure and function has been presented.  	
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art. The amino acid sequence of a polypeptide determines its structural and functional properties. The specification nor the art provide a correlation between structure and function such that one of skill in the art can envision the structure of any glucoamylase of any origin having the desired functional characteristics in any cellular context. In addition, the art and specification does not provide any teaching or guidance as to which changes can be made to the proteins of SEQ ID NOs: 1or 2 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of alpha-amylases, proteases and triacylglycerol lipases to structural modifications and the extent of such tolerance. The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable. The prior art teaches that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions. For example, Sadowski et al., (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph). Sadowski et al., further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized. Sadowski et al., also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph). The teachings of Sadowski et al., are further supported by the teachings of Witkowski et al., Tang et al., and Seffernick et al., already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification. While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with the desired glucoamylase activity. Furthermore, it was not routine in the art at the time of the invention to further characterize an infinite number of proteins to determine how they can be used. In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and glucoamylase activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 of the instant application is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the reference application claims over claims 1-8 of Wang et al., 17/169,461 (US 2021/0163911; allowed 07/29/2022). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The recited claims 1-8 of the recited reference application 17/169,461 (US 2021/0163911; allowed 07/29/2022) above encompass a genus of polypeptides and variants and encoding polynucleotides having glucoamylase activity and the method of use that overlaps with the genus of polypeptides and variants and encoding polynucleotides having glucoamylase activity and method of use as claimed in claims 1-10 of the instant application, and falls entirely within the scope of claims in reference application, as the reference polypeptides (having glucoamylase activity) have 98.3% sequence identity to SEQ ID NO: 1 and SEQ ID NO: 2; and the encoding polynucleotides have 100%-97.9% sequence identities to SEQ ID NO: 4 or SEQ ID NO: 5 of the instant application (see provided sequence alignments).  

Allowable Subject Matter/Conclusion
None of the claims are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652